PER CURIAM.
On April 29, 1991, based on a plea agreement on charges stemming from a series of criminal episodes, Lysiak Bell was sentenced to four years incarceration and two years of community control. Department of Correction records show that Bell was received into custody on May 15, 1991, escaped on March 16, 1992, was recaptured that same day, and was subsequently released to his probation officer on November 25, 1992. On September 2, 1993, an affidavit of violation of community control was filed against Bell. Following a hearing, he was found to be in violation of community control. Community control was revoked and he was resentenced to five years incarceration. At that time, the trial court stated that Bell was to “receive credit for time he has previously served.” However, Bell’s written sentence reflected a calculation which apparently took into account only jail time served by Bell while awaiting trial on the initial charges and for a hearing on his compliance with community control, but did not include the time spent in the custody of the Department of Corrections.
Accordingly, based upon the record, and the State’s confession of error, the case is remanded to the trial court to recalculate Bell’s time served so that the sentence imposed accurately reflects the trial court’s order at sentencing.